        Case 8:20-cv-00780-TDC Document 108 Filed 06/02/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MARYLAND


 MAURICIO COREAS,
 JOSE QUINTEROS HERNANDEZ,
 ANGEL GUZMAN CEDILLO,
 WILLIAM KEMCHA and
 WILSON RAMOS REYES,

        Petitioners,

        v.

 DONNA BOUNDS,
 in her official capacity as Warden,
 Worcester County Detention Center,
 JACK KAVANAUGH,
 in his official capacity as Director,
 Howard County Detention Center,                          Civil Action No. TDC-20-0780
 JANEAN OHIN,
 in her official capacity as
 Acting Baltimore Field Office Director,
 U.S. Immigration and Customs Enforcement,
 MATTHEW T. ALBENCE,
 in his official capacity as Deputy Director
 and Senior Official performing the duties of
 the Director of the U.S. Immigration
 and Customs Enforcement,
 and
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT,

        Respondents.



                                           ORDER

       Pending before the Court is Petitioners’ Motion for Expedited Discovery, ECF No. 99. In

that Motion, Petitioners request that Respondents provide within 48 hours the following

information for each individual detained by Immigration and Customs Enforcement (“ICE”) in

Howard County Detention Center (“HCDC”) and Worcester County Detention Center (“WCDC”):
         Case 8:20-cv-00780-TDC Document 108 Filed 06/02/20 Page 2 of 4



       1. Biographical information, including name, country of citizenship, sex and age;
       2. Last known home address and telephone number(s);
       3. Alien registration number (“A number”);
       4. Name and contact information for the detainee’s immigration attorney(s) of
          record on file with DHS (e.g., as contained in DHS Form G-28); and
       5. Any and all known medical conditions, including but not limited to whether the
          detained person falls within a group at higher risk for severe illness as a result
          of COVID-19, as recognized by the Centers for Disease Control and Prevention
          or by U.S. Immigration and Customs Enforcement in its April 4 Updated
          COVID-19 Detained Docket Review Guidance.

Mot. at 2, ECF No. 99.

       Respondents oppose Petitioners’ Motion in part, arguing that Requests 2, 4, and 5 are

overly broad and burdensome because (1) Request 5 would require Respondents to provide

medical information as to all ICE detainees in HCDC and WCDC, rather than those with

identifiable medical conditions that place them at particular risk were they to contract COVID-19;

and (2) because the information responsive to Requests 2 and 4 is not readily available in electronic

records, thus requiring examination of paper files. They do not, however, broadly object to

expedited discovery of information on ICE detainees with high-risk health conditions.

       The Court agrees with Respondents that Request 5 is overbroad in that there is no basis to

require production of information for detainees who do not have high-risk conditions. At the same

time, to address Petitioners’ concern that the identified Centers for Disease Control and Prevention

(“CDC”) and ICE lists of high-risk conditions could be interpreted overly narrowly, the Court will

modify the list of responsive conditions, as set forth below, to establish more clear, objective

categories that reduce or eliminate discretion in identifying detainees with high-risk health

conditions. The Court will also require a certification from the Warden of each facility that the

list is accurate based on the medical records for each ICE detainee.

       The Court also finds that although Requests 2 and 4 seek relevant information, the need for

that information is secondary to the need for the information sought in the other requests. Because

                                                 2
         Case 8:20-cv-00780-TDC Document 108 Filed 06/02/20 Page 3 of 4



of the greater difficulty in accessing that information, the Court will require production of that

information on a separate schedule.

       Accordingly, it is hereby ORDERED that:

       1. Petitioners’ Motion for Expedited Discovery, ECF No. 99, is GRANTED.

       2. Respondents shall produce to Petitioners the information sought in Request 5, as

           modified below, by Friday, June 5, 2020. As to Request 5, based on the guidance

           from the CDC and ICE, Respondents are required to identify all ICE detainees at

           HCDC or WCDC for whom there is any information in the particular detainee’s

           medical records suggesting that they have had, presently have, or may have one or more

           of the following medical conditions or other high-risk criteria, and to identify the

           specific conditions relevant to each detainee:

               1.    Age 60 or older
               2.    Lung disease
               3.    Chronic obstructive pulmonary disease (COPD)
               4.    Emphysema
               5.    Bronchitis
               6.    Pulmonary fibrosis
               7.    Cystic fibrosis
               8.    Asthma
               9.    Hemoglobin or blood disorder
               10.   Sickle cell disease
               11.   Thalassemia
               12.   Heart disease
               13.   Heart failure
               14.   Coronary artery disease
               15.   Congenital heart disease
               16.   Cardiomyopathy
               17.   Hypertension or pulmonary hypertension
               18.   Compromised immune system
               19.   Cancer
               20.   Smoking
               21.   Bone marrow or organ transplant
               22.   Immune deficiency
               23.   HIV or AIDS
               24.   Use of corticosteroids or other immune weakening medication

                                                3
        Case 8:20-cv-00780-TDC Document 108 Filed 06/02/20 Page 4 of 4



             25.     Body Mass Index of 40 or higher
             26.     Diabetes
             27.     Kidney disease
             28.     Liver disease
             29.     Currently pregnant or having delivered in the last two weeks
             30.     Endocrine disorders
             31.     Metabolic disorders
             32.     Neurological and neurodevelopment conditions

      3. By the same date, the Warden of each facility shall submit a certification, under penalty

          of perjury, that the list of detainees responsive to Request 5 is complete and accurate

          based on the medical records for each ICE detainee.

      4. For those ICE detainees whose information is produced in response to Request 5,

          Respondents shall produce to Petitioners the information sought in Requests 1 and 3

          by Friday, June 5, 2020.

      5. For those ICE detainees whose information is produced in response to Request 5,

          Respondents shall produce to Petitioners the information sought in Requests 2 and 4

          by Wednesday, June 10, 2020.



Date: June 2, 2020                                  /s/ Theodore D. Chuang
                                                    THEODORE D. CHUANG
                                                    United States District Judge




                                                4
